86 U.S. 485
22 L.Ed. 180
19 Wall. 485
THE MAYORv.LINDSEY.
October Term, 1873

In error to the same Circuit Court, for the Middle District of Tennessee. In this case Lindsey sued the mayor of Nashville on certain checks, similar in all respects, in form and inception, to the check issued to Julius Sax, and mentioned more particularly supra, p. 472. The checks now sued on had been pledged as collateral security for a loan of less amount than the checks pledged, and were sold soon after being pledged, and before the loan fell due; the transaction being effected by the chairman of the finance committee of the city council without other authority. Such at least was the tendency of the evidence, and the judge charged substantially as in the preceding case of Ray.
Mr. Justice BRADLEY announced the judgment of this court, REVERSING THE JUDGMENT BELOW, with directions to award a


1
VENIRE DE NOVO.